Title: To George Washington from Thomas Lee Shippen, 20 September 1791
From: Shippen, Thomas Lee
To: Washington, George



Sir,
Philadelphia September 20. 1791.

This will be presented to you by Mr Jorre a gentleman of France who comes last from Ireland. He brought me some very warm letters of recommendation from Ireland, and particularly from the celebrated Mr Grattan, who requests it of me as a very particular favor that I would introduce him to you. Your absence from Philadelphia leaves me no other way but this, of complying with Mr Grattan’s wishes, and I am sure you will forgive me for taking the liberty of introducing to you a French man who has made sacrifices in the cause of Liberty, and who comes to this Country so powerfully recommended. My correspondents speak of Mr Jorre as a gentleman of approved talents, integrity, and character, and extremely well acquainted with several of the modern languages and pledge themselves for his faithful performance of whatever he undertakes.
I mention this to you Sir, as matter of information, in case he should make any application to you which might lead you to make enquiries about him.
I pray you Sir to remember me very affectionately and Mrs Shippen likewise to Mrs Washington and to believe me when I in truth assure you, that no one respects you more highly, or is more truly sensible of his obligations to you, than Sir, your most devoted and obedient servant

Thos Lee Shippen

